Opinion filed July 11, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-13-00181-CV
                                  __________

                      THE CITY OF CISCO, Appellant

                                        V.

            COVE MINI STORAGE, INC. ET AL., Appellees


                      On Appeal from the 91st District Court

                              Eastland County, Texas

                         Trial Court Cause No. CV-1042068


                      MEMORANDUM OPINION
       The City of Cisco is the appellant in this appeal. It has filed an unopposed
motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion,
Appellant states that it “has decided not to pursue an interlocutory appeal at this
time.” Appellant asks this court to dismiss the appeal. Therefore, in accordance
with Appellant’s request, we dismiss the appeal.
      The motion to dismiss is granted, and the appeal is dismissed.

                                                   PER CURIAM

July 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2